Citation Nr: 0505066	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  00-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for liver damage due to 
isoniazid (INH) therapy.

2.  Entitlement to service connection for a chronic 
respiratory disorder, described as bronchitis.

3.  Entitlement to service connection for acromioclavicular 
degenerative changes, left shoulder.

4.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active military duty from May 1982 to 
January 1986. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (RO).
 
Pursuant to 38 C.F.R. § 19.9(a)(2), the Board in January 2003 
requested a VA examination to determine the etiology and date 
of onset of the veteran's disabilities.  However, in May 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.  Thus, in July 2003, the Board remanded this case to 
the RO to accomplish the requested examination and to 
initially consider the new evidence.  By rating action in 
July 2003 service connection was granted for hypertension and 
gastroesophageal reflux disease (claimed as duodenitis).


FINDINGS OF FACT

1. The veteran was found to have a positive IPPD 
(intermediate purified protein derivative) during service.   
He underwent INH therapy which was discontinued after he had 
elevated liver function tests (LFTs).  Subsequently the LFTs 
returned to normal.

2.  The medical evidence of record does not show a chronic 
liver disorder that is related to the INH therapy during the 
veteran's military service.

3.  Bronchitis which was noted during service resolved 
without any residuals as no current pulmonary disorder is 
shown.

4.  Left shoulder pain noted during service was acute and 
transitory and is unrelated to degenerative changes of the 
left acromioclavicular (AC) joint first identified more than 
10 years after the veteran's release from service. 

5.  TMJ syndrome was first identified many years after the 
veteran's separation from service and is not shown to be 
related to any incident of such service.


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A left shoulder disability was not incurred in or 
aggravated by service nor may arthritis of the left AC joint 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

4.  TMJ was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to claims of entitlement to service 
connection by correspondence dated in April 2001 and August 
2002.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the April 2001 and August 2002 VCAA notice 
letters provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  Although the letters did not specifically 
address the VCAA "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in a September 2002 statement of the case (SSOC) and 
supplemental statement of the case (SSOC). In light of the 
actual notice provided, the Board finds that any content 
deficiency in the VCAA notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  In addition, the veteran was afforded 
comprehensive VA examinations addressing each claimed 
disability.  


Criteria.  Service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims (Veteran' Claims 
Court) has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The fact that a condition occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The above principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which has stated that, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Veterans Claims Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

a.  Liver Disorder.  Service medical records reveal that the 
veteran was exposed to tuberculosis during service while 
working in a medical ward with tuberculosis patients.  In 
1984 he was found to have a positive IPPD.  INH therapy was 
started in November 1984 for a one year period with monthly 
monitoring.  An August 1985 entry revealed LFTs.  The 
treatment was discontinued in September 1985.

In a January 1986 separation physical, chest x-rays were 
negative.
 
In November 1997 the veteran filed a claim for service 
connection for several disabilities including a liver 
disorder.  

In an August 1998 VA examination, the examiner noted that the 
veteran was treated in service with INH therapy after a 
positive PPD was noted.  The treatment was discontinued when 
LFTs became abnormal.  He was never jaundiced.    

The examiner noted that the veteran's abdomen was slightly 
obese and nontender.  The liver, spleen, and kidneys were not 
palpable, and no masses were noted.  Chest x-rays 
demonstrated no evidence of any active disease.  The 
diagnosis was positive PPD with previous treatment of INH 
discontinued because of abnormal liver function test.    

By rating action in October 1998 service connection for a 
liver disorder was denied.  In making that determination the 
RO noted that the evidence failed to establish a disability 
for which service connection could be established.  

In an April 2003 VA examination, the examiner noted that the 
claims file and all of the attached information was reviewed.  
No history of vomiting, hematemesis, or significant melena 
was reported.  The veteran's stool had never been tested for 
blood.  He reported a 15 to 20 pound weight gain over the 
last 12 months.  He had no significant daytime 
hypersomnolence and no history of hemopythosis.  

The examination revealed a moderately obese, doughy, soft, 
and pendulous abdomen with no direct tenderness except right 
in the middle of the epigastrium with deep palpation or 
direct pressure.  There was no evidence of rebound, masses, 
or organomegaly.  The veteran did not recall any pulmonary 
embolus, or episodes of respiratory failure.  There was no 
history of malignancy in the abdominal cavity or organs.  The 
veteran had normal liver proteins.  

The examiner noted that during service the veteran was found 
to have a change in his PPD testing.  It was negative when he 
entered service.  By mid 1984, he converted to a 15x15 
positive PPD. Chest x-rays at that time were normal with no 
evidence of infectious disease in his lungs.  He was treated 
with INH 300 mg and 50 mg of Pyridoxine or vitamin B6.  
During a monthly LFT test he was noted to have a rapid onset 
of the elevation of LFTs.  As the results kept increasing the 
INH and Pyridoxine were stopped.  The LFTs then rapidly 
reverted to normal within the next few months.  He had never 
had any previous history of infectious hepatitis, or exposure 
to toxic chemicals.  He however had a moderately heavy 
alcohol history.  He reportedly stopped drinking at the time 
of his INH treatment.  

The examiner opined:

It is my opinion that this gentleman 
converted his purified protein derivative 
with a normal chest x-ray that has 
remained normal throughout. He was 
alertly placed on INH......  They studied his 
liver function studies monthly and when 
they finally elevated ........, they verified 
the elevation and then stopped the INH 
and pyridoxine.  As soon as they stopped 
it, the liver function studies returned 
promptly down to virtually normal in a 
short period of time.  Therefore, it is 
not difficult to opine that this was a 
straightforward 'cause and effect' to 
relationship, a known toxicity of INH on 
the liver occurred.  It was treated by 
withdrawing the inciting agent which was 
INH.  The inflammation of the liver 
declined.  There was a sharp reduction in 
the elevated liver function tests and he 
returned rapidly to his former self prior 
to the infection or exposure to 
tuberculosis.  It is more likely than not 
that he had a positive purified protein 
derivative from exposure to tuberculosis 
in an individual confined to the hospital 
in isolation ward, where he himself 
worked, although he says he practiced all 
the precautions of isolation.  
................................................................   He never 
developed any sequelae of liver 
inflammation, never evidenced anything 
suggesting cirrhosis.  He never had a 
biopsy and the inflammatory effects of 
the INH on the liver were a classic 
presentation in this man and the 
treatment was appropriate.   ........................
Again, most firmly, it is more likely 
than not that the INH caused liver damage 
or inflammation or elevation of liver 
function testing; however, there is not 
now nor has there ever been any evidence 
of liver damage or dysfunction beyond 
just the elevation of the liver tests or 
liver function studies for a couple of 
months.

The file also contains extensive and duplicate post service 
medical records.  There are no current treatment reports that 
reflect treatment for any chronic liver disease.  The 
evidence does not show that the veteran has a current 
diagnosis of liver disease or any residual disability 
resulting from INH treatment.  

There is no basis for establishing service connection for a 
liver disorder inasmuch as the veteran does not have any 
residual disability resulting from INH treatment.  As stated 
above, the first requirement for service-connected 
compensation is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).    

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the veteran's claim.


b.  Bronchitis.  Service medical records reveal complaints of 
left chest pain and congestion for about 1 week in July 1984.  
The impression was mild pleurisy and bronchitis.  In October 
1985 the veteran reported vague complaints of pleurisy pain 
on and off.  No acute disorder was noted, and the chest wall 
was normal.  In November 1985 he was treated for a viral 
cough.

In a January 1986 separation examination, the veteran 
complained of nasal congestion and a scratchy throat.  The 
diagnosis was rhinopharyngitis.  The medical history noted a 
history of rheumatic fever as a child.  It was noted the 
veteran was currently being treated for a strep throat and 
reported feeling much better than during an earlier November 
1985 visit.  Chest x-rays were negative. The examination was 
silent as to any chronic bronchitis.  
 
In November 1997 the veteran filed a claim for service 
connection for several disabilities including bronchitis.  

In an August 1998 VA examination, the examiner noted the 
veteran's lungs were cleared to auscultation and percussion. 
The diagnosis was chronic rhinitis.  

September 1998 chest x-rays demonstrated no evidence of any 
active disease.  

In an October 1998 rating action service connection was 
denied for bronchitis.  In making that determination the RO 
noted the veteran was treated in October 1985 for an upper 
respiratory infection; and in January 1986 for 
rhinopharyngitis, later diagnosed as strep tonsillitis.  
Subsequently the veteran's respiratory examination at 
separation from service in January 1986 was normal.  In the 
latest VA examination the veteran's lungs were clear to 
auscultation and percussion with no abnormalities noted.  The 
RO noted no evidence that the veteran currently suffered from 
bronchitis.

In an April 2003 VA examination, the examiner noted that he 
reviewed the claims file and all of the attached information.  
No significant airway retention disease and very little 
evidence of mild small airways disease was noted.  The 
veteran had episodes of what was termed bronchitis while in 
service that would perhaps have been mild wheezing.  The 
examiner opined that this was not related to any current 
respiratory conditions.  There was no evidence of infectious 
disease in his lungs, and he had never been incapacitated 
from any lung infection or treatment.  On examination he had 
been noted to have treatable bronchitis and treated with 
antibiotics.  He had another episode of what was determined 
to be largely rhinitis and some suggestion of sinusitis.  He 
had an episode of left sided chest pain consistent with 
pleuritic chest pain or pleurisy.  He reported having on and 
off episodes of mild stabbing chest pains, as well as mostly 
recurrent episodes of pleurisy. There was no evidence of any 
sort of lung disease on chest x-rays or on pulmonary function 
studies. The examiner concluded that at the time of the 
examination there was no evidence whatsoever of chronic long-
term damage to the veteran's lungs.

The file also contains extensive and duplicate post service 
medical records.  There are no current treatment reports that 
reflect treatment for bronchitis.  The evidence does not show 
that the veteran has a current diagnosis of bronchitis.

As there is no current diagnosis of bronchitis, the initial 
element of a service connection claim has failed.  

Regarding the question of in-service incurrence, it is 
recognized that the service medical records show a single 
diagnosis of bronchitis in July 1984.  However, there were no 
other diagnosis of bronchitis in service.  Due to this 
absence in continuity of symptomatology, the Board determines 
that the in-service bout of bronchitis was acute and 
transitory and had fully resolved by the time of separation, 
leaving no chronic residuals.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


c.  Left shoulder disorder.   Service medical records reveal 
complaints of stiff radiating pain in the left shoulder in 
December 1983.  There was no history of any trauma to the 
left shoulder.  The diagnosis was bursitis.  The veteran was 
treated and the pain resolved.  There were no other left 
shoulder complaints in service.

In November 1997 the veteran filed a claim for service 
connection for several disabilities including a left shoulder 
disorder.  

In an August 1998 VA examination, the examiner noted that the 
veteran was very vague when asked about his left shoulder.  
He stated that, "I think I injured it somehow in the 
service."  However, he could not remember the mechanism of 
his injury, the diagnosis, or any treatment.  At the present 
time he stated that his left shoulder hurt constantly.  He 
also had occasional numbness in the fingers of his left hand. 
He had no complaints of stiffness, instability, or 
crepitation.  He was not taking medications for his shoulder.  
The examiner noted no acute or chronic distress.  The left 
shoulder had a normal contour without evidence of any masses 
or localized tenderness.  The veteran had a full range of 
motion (ROM) and a stress test for subluxation was negative, 
as was his impingement test.  His reflexes, sensations, and 
circulation were intact throughout the left upper extremity 
with no evidence of weakness or muscle atrophy.  The examiner 
noted that the extremities revealed no clubbing, cyanosis, or 
pedal edema.  Peripheral pulses were equal in all 
extremities.  A musculoskeletal system revealed no obvious 
deformities or significant limitations of joint motion.  The 
diagnosis was left shoulder pain with no objective findings.

X-rays taken in September 1998 revealed early degenerative 
changes of the left AC joint.  The left shoulder was 
otherwise unremarkable.   

In an October 1998 rating action service connection was 
denied for a left shoulder disorder.  In making that 
determination the RO noted only one entry of left shoulder 
pain during service without any history of trauma.  A 
diagnosis of left shoulder bursitis was made.  Subsequent 
left shoulder examinations in March 1985 and January 1986 
were normal.  A review of the post service medical records 
revealed treatment in April 1995, about 8 years after 
service, for left shoulder, neck, and low back pain 
subsequent to a motor vehicle accident.  The diagnosis was 
soft tissue trauma.  

In an April 2003 VA examination, the examiner noted that the 
service medical records revealed that in 1983 the veteran had 
a complaint of bursitis in the left shoulder.  He "had a 
vague recollection of this, being treated once or twice for 
this and was given Motrin, he thinks, and recovered from this 
quite satisfactorily."    

After service the veteran had back and shoulder troubles and 
could not work.  He received treatment for the left shoulder 
disorder at the VAMC.  Currently he had no left shoulder 
pain.  An examination revealed abduction and flexion to 180 
degrees.  He had full external rotation to 50 degrees without 
pain, as well as full internal rotation, and extension of the 
left shoulder.  There was no pain on palpation over the 
acromioclavicular or subcromial bursa area.  X-rays of the 
left shoulder revealed some narrowing of the 
acromioclavicular joint of the shoulder.  The veteran did not 
appear symptomatic.  The examiner opined that:

I feel it is less likely than not that 
the patient's present complaints of some 
pain two years ago, after getting out of 
the service is service related, that he 
was treated for bursitis in the service, 
this was for a brief period of time.  He 
did not have any lasting problem with it, 
did not have to have any recurrent 
treatment while in the military service.  
At the present time, he has a complete 
normal physical examination.  He does 
show x-ray evidence of acromioclavicular 
degenerative changes, but this may very 
well have occurred after he left the 
military service.  I therefore, think it 
is less likely than not that his shoulder 
pain is service related.  I think he does 
have some mild functional impairment of 
no excessive overhead work.

After a review of the claims file, the Board finds that the 
claim for a left shoulder disorder must be denied.  First, 
service medical records reveal a single complaint of left 
shoulder pain in December 1983 with no evidence of a trauma.  
In addition the left shoulder was normal in the January 1986 
separation examination.

Post service medical records are silent for left shoulder 
pain until April 1995, about 8 years after service, when the 
veteran was involved in an automobile accident.  

Even recognizing the veteran's current diagnosis of 
acromioclavicular degenerative changes in the left shoulder, 
the Board places significant probative value on the, at a 
minimum, about 8-year gap between discharge from military 
service and complaints of left shoulder pain and finds that 
the post-service symptomatology is too remote in time to 
support a finding of in-service onset, particularly given the 
lack of continuity of symptomatology during the multi-year 
gap between military discharge in 1986 and the veteran's 
first complaints in April 1995 subsequent to an intervening 
automobile accident. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints. In this case, the Board finds that none 
of the treating physicians have attributed the veteran's left 
shoulder disorder to active military service, despite the 
veteran's contentions to the contrary. The mere contentions 
of the veteran as to a medical nexus, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection. Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).

In sum, the Board places greater probative value on the lack 
of post-service treatment for many years after service 
separation, and the absence of medical evidence establishing 
a nexus between military service and the veteran's current 
complaints. As such, the claim must be denied.


d.  TMJ Syndrome.  Service medical records are silent as to 
any complaints or treatment for jaw pain during service.  In 
January 2000 the veteran filed a claim for service connection 
for TMJ syndrome noting that he had recently been diagnosed 
with this condition.  By rating action in October 2001 
service connection for TMJ syndrome was denied. The RO noted 
that service medical records were silent as to any complaints 
or treatment of TMJ.  The first complaints of TMJ were noted 
in outpatient treatment records about 15 years subsequent to 
service.  

In an April 2003 VA examination, the claims file and dental 
records, were reviewed by the examiner.  The veteran reported 
being diagnosed with TMJ several years ago.  It was primarily 
left sided pain in front of the ear that became worse with 
eating and drinking "caffeinated" beverages.  He was 
subsequently placed on amitriptyline which gave him relief.  
He has not had any pain for the last two months.  The 
examiner noted that the veteran's oral examination was 
essentially normal.  His muscles of mastication were not 
tender to palpation and his TM joints were quiet to 
auscultation.  His oral mucosa was normal and his teeth were 
in good repair with the exception of 1 broken tooth.  The 
diagnosis was TM joint disorder of several years duration.  
The examiner added that:

I reviewed the dental portion of the C-
file and did not find any mention of TM 
disorder.  His care was limited to some 
restorations and cleanings.  (The 
veteran) thought he saw the word 
"trauma" in the dental record although 
he had no recollection of any injury.  I 
could not find that in any of the dental 
notes.  I see no evidence of trauma while 
in the military or any other reference to 
TM disorder.  This condition appears to 
have developed well over ten years after 
discharge from the military without any 
connection to his time in service.  

The Board notes the lack of any complaints or diagnosis of 
TMJ in service, and for many years after service separation.  
The first report of a left jaw disorder was in 2000 
outpatient treatment records.  The Board places significant 
probative value on the approximately 14-year gap between 
discharge from military service and evidence of TMJ syndrome, 
and finds that the post-service symptomatology is too remote 
in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1986 
and the veteran's first diagnosis in 2000.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

No treating physician has attributed the veteran's TMJ 
syndrome to any incident of the veteran's military service.  
The mere contentions of the veteran as to a medical nexus, no 
matter how well meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection. Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).

In sum, the absence of in-service complaints, treatment or 
diagnosis of a jaw disorder, the lack of post-service 
treatment for many years after service separation, and the 
absence of medical evidence establishing a nexus between 
military service and the veteran's current TMJ syndrome 
constitute a preponderance of evidence against the claim for 
service connection for TMJ syndrome.  As such, the claim must 
be denied.


ORDER

Service connection for a liver disorder is denied.

Service connection for a chronic respiratory disorder is 
denied.

Service connection for a left shoulder disorder is denied.

Service connection for TMJ syndrome is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


